Citation Nr: 0613382	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-14 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left 
indirect inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




REMAND

The veteran served on active duty from December 18, 1973, to 
January 17, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran's case was remanded to the 
RO for additional development in December 2004.  The case is 
again before the Board for appellate review.

The Board notes that the veteran was originally denied 
service connection for a left indirect inguinal hernia in 
October 1997.  The basis for the denial was that the hernia 
existed prior to service.  The RO found that there was no 
objective evidence that the pre-existing condition worsened 
as a result of service.  The veteran did not perfect an 
appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302(b), 20.1103 (2005).  

The veteran's application to reopen his claim of service 
connection for a left indirect inguinal hernia was received 
in April 2001.  The Board notes that the RO wrote to the 
veteran in October 2001 to provide him notice as required 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) and VA's implementing regulations.  Appropriate 
notice to a claimant who has filed an application to reopen a 
previously denied claim was not provided.  Further, the 
letter failed to advise the veteran of what evidence he 
needed to substantiate his claim to reopen, what evidence he 
was responsible for and what evidence VA was responsible to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

On remand, the RO was directed to provide the notice required 
by the VCAA and apprise the veteran of the pertinent 
regulatory provision defining "new and material evidence."  
38 C.F.R. § 3.156(a) (2001).  (The May 2003 statement of the 
case referenced the more recent version of 38 C.F.R. 
§ 3.156(a).)  

The Board calls attention to the fact that this remand is 
made necessary by the noncompliance with the instructions of 
the December 2004 remand.  See Stegall v. West, 11 Vet. App. 
268 (1998) (where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance, and further remand will be 
mandated).

A review of the claims file reveals that the veteran has not 
been given VCAA notice that relates directly to his 
application to reopen his claim of service connection for a 
left indirect inguinal hernia.  The Board notes that the 
Appeals Management Center (AMC) sent the veteran a letter in 
December 2004 and advised him that new and material evidence 
must "raise a reasonable possibility of substantiating his 
claim."  Further, he was informed that the evidence could 
not simply be repetitive or cumulative of the evidence of 
record when the claim was previously decided.  The Board 
notes that his language refers to the regulation in effect 
for claims filed after August 2001.  As previously noted, the 
Board's December 2004 remand specifically instructed the RO 
to provide the veteran with the language in effect for claims 
filed prior to August 2001.

The veteran should specifically be informed that under 
38 C.F.R. § 3.156(a), for claims filed prior to August 29, 
2001, such as the veteran's claim to reopen, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

The RO should also re-adjudicate the veteran's claim to 
reopen with this standard in mind.  Additional evidence has 
been received, and it is not clear that the RO has ever 
considered this evidence in light of the correct regulatory 
provision.

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2005).  
The veteran should be specifically 
told that "new and material 
evidence" means evidence not 
previously submitted to agency 
decisionmakers which bears directly 
and substantially upon the specific 
matter under consideration, which is 
neither cumulative nor redundant of 
the evidence of record at the time 
of the last prior final denial, and 
which by itself or in connection 
with evidence previously assembled 
is so significant that it must be 
considered in order to fairly decide 
the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  He should be 
instructed on the bases for the 
prior final decision (October 
1997)-that the RO had found that 
the hernia pre-existed service and 
that there was no objective evidence 
of a worsening during service.  He 
should be told that medical evidence 
showing that the hernia did not pre-
exist service or that it in fact 
worsened during service would 
constitute new and material 
evidence.  See Kent v. Nicholson, 
No. 04-0181 (U.S. Vet. App. Mar. 31, 
2006).  Among other things, the 
veteran should be told to submit any 
pertinent evidence in his 
possession.  He should also be 
advised regarding potential ratings 
and effective dates.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006), 

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  The claim to reopen should 
be considered by application of the 
version of 38 C.F.R. § 3.156 in 
effect when the claim to reopen was 
filed.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should include 
application of 38 C.F.R. § 3.156 
(2001).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

